Case 2:15-bk-28443-NB Doc 414-4 Filed 01/09/19 Entered 01/09/19 15:36:34        Desc
        Exhibit 4 - Schedule of Executory Contracts to be Assumed Page 1 of 2




                           EXHIBIT 4
Case 2:15-bk-28443-NB Doc 414-4 Filed 01/09/19 Entered 01/09/19 15:36:34                    Desc
        Exhibit 4 - Schedule of Executory Contracts to be Assumed Page 2 of 2


                                         Exhibit 4
                       Schedule of Executory Contracts to be Assumed

 Settlement Agreement and General Release dated as of March 12, 2012 by and between Conrad
 Riggs and Cloudbreak Entertainment, Inc. on the one hand, and Mark Burnett, Mark Burnett
 Productions LLC, DJB, Inc., JMB, Inc., and Jump In, Inc. on the other hand (the “MBP
 Settlement Agreement”).1




        1
            It does not appear that the MBP Settlement Agreement is an “executory” contract. To
 the extent it is an executory contract, it is assumed under the Plan.
